No. 86-480
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      1987



GEORGE L. STEVENS and GERTRUDE L.
STEVENS,
              Plaintiffs and Respondents,


MICHAEL G. ABBOTT, d/b/a MICHAEL'S
ITALIAN RESTAURANT, and JAMES McQUADE,
                Defendants and Appellants.




APPEAL FROM:    District Court of the Fourth Judicial District,
                In and for the County of Missoula,
                The Honorable James B. Wheelis, Judge presiding.
COUNSEL OF RECORD:
       For Appellant:
                Michael G. Abbott, pro se, Boise, Idaho
       For Respondent:
                Sullivan   &   Baldassin; William R. Baldassin, Missoula,
                Montana



                                      Submitted on Briefs:     Feb. 13, 1987
                                       Decided:   August 1 7 1 1 9 8 7
Mr. Justice John C.   Sheehy delivered the Opinion of the
Court.


     This is an appeal of an award of damages for breach of
contract from the District Court, Fourth Judicial District,
County of Missoula. We affirm the judgment of the District
Court.
     Respondents George and Gertrude Stevens entered into a
conditional sales agreement for the sale of their Missoula
restaurant, Rodoni's, to Michael G. Abbott, one of the
appellants. The other appellant, James McQuade, personally
guaranteed Abbott's performance under the agreement. Under
the terms of the agreement, the Stevens agreed to transfer
title to the business, the lease of the premises and all
personal property of the restaurant to Abbott when he had
completed his payments.
     The purchase price of the business was the assumption by
Abbott of the following obligations:
     1. Seven Thousand One Hundred Ninety-one and
     88/100 Dollars ($7,191.88) by the Buyer assuming an
     existing loan to the Missoula Bank of Montana, loan
     #14734, a copy of said Note is attached hereto as
     Exhibit "B". The installment loan has an unpaid
     principal balance of Seven Thousand Dollars
     ($7,000.00).   It is understood by the Buyer that
     the loan will be extended ninety (90) days and
     thereafter a monthly payment schedule to be
     determined.
    2. Seventy-two Thousand Six Hundred Ninety-five
    Thousand [sic] and 08/100 Dollars ($72,695.08) by
    the Buyer assuming an existing installment loan to
    the Missoula Bank of Montana, in its entirety and
    agreeing to pay it according to its terms.      The
    installment loan is designated as loan #14553, a
    copy of which is attached as Exhibit "C", and is
    payable in monthly installments of One Thousand
    Three Hundred Dollars ($1,300.00). The Buyer shall
    be responsible for each monthly installment payment
commencing with the date of this agreement, said
installment payments to be made directly to the
Missoula Bank of Montana.
3. Twenty-three Thousand Nine Hundred Twelve
Dollars   ($23,912.00) , together with     interest
thereon or so much thereof as remains from time to
time unpaid, at the rate of Ten percent (10%) per
annum, payable in installments of Three Hundred
Sixty-one and 07/100 Dollars ($361.07) per month,
pursuant to the terms and conditions of an
Agreement dated the 1st day of April, 1981, wherein
PAMCO, INC. , is Seller, and George L. Stevens and
Gertrude L. Stevens, are Buyers, a copy of which is
attached as Exhibit "EN. (Missoula Bank of Montana
Escrow No. 1214).
4. Eleven Thousand Sixty Dollars ($11,060.00) , at
the rate of Ten percent (10%) interest per annum,
payable in installments of One Hundred Sixty-five
Dollars ($165.00) per month, pursuant to the terms
and conditions of an Agreement dated the 1st day of
April, 1981, wherein PAMCO, INC., is Seller, and
George L. Stevens and Gertrude L. Stevens, are
Buyers, a copy of which is attached as Exhibit "E",
see paragraph 3.   (Missoula Bank of Montana Escrow
No. 1214A).
5. Four    Thousand   Seven Hundred    Twenty-seven
Dollars ($4,727.00) at the rate of eight percent
(8%) per annum, in equal monthly installments of
Two Hundred Dollars ($200.00) per month, principal
and interest included, pursuant to the terms and
conditions of an Agreement dated the 3rd day of
November, 1978, by and between Daniel T. Burns,
Assignor, and George L. Stevens and Gertrude L.
Stevens, Assignee, which Agreement was subsequently
assigned by Assignor to James Rose and Florence
Rose, a copy of which is attached as Exhibit "F".
(Montana Bank of South Missoula Escrow No.
   NONE ) .
6. Four Thousand Seven Hundred Forty-six Dollars
($4,746.00) , at the rate of eight percent (8%) per
annum, in equal monthly installments of Two Hundred
Dollars ($200.00) per month, principal and interest
included, pursuant to the terms and conditions of a
Commission Agreement dated the 4th day of October,
1978, by and between Daniel T. Rurns and George L.
     Stevens and Gertrude L. Stevens, a copy of which is
     attached as Exhibit "G".     (Montana Bank of South
     Missoula Escrow No.       ).

     7. Buyer's assuming the accounts payable of
     Rodoni's incurred by Sellers up to the full sum of
     Five Thousand Five Hundred Dollars ($5,500.00)    .
     Buyer shall account to Sellers for payment of all
     accounts payable.    In the event such accounts
     exceed the sum of Five Thousand Five Hundred
     Dollars ($5,500.00), Buyer shall notify Sellers,
     and Sellers shall make payment and be responsible
     for any such accounts in excess of that amount.
     8. Buyer agrees to pay all escrow charges
     associated with each of the above accounts.
     Abbott was to make monthly payments of $2,061.07 to an
escrow agent until the above obligations were paid.
     Neither Abbott nor McQuade made the payments required on
the above obligations. The Stevens served notices of default
on both Abbott and McQuade in July, 1983, giving them 30 days
to cure their default. Abbott failed to cure the default and
McQuade refused to honor his guarantee in connection with the
obligations.     In November, 1983, the Stevens filed a
complaint against Abbott and McQuade for breach of contract
and fraud, and sought compensatory and punitive damages.
     Abbott and McQuade filed an answer and counterclaim, but
never responded to the Stevens' requests for discovery. In
February, 1985, the Stevens filed a motion to compel
discovery and impose sanctions.     Abbott and McQuade were
given until March 22, 1985 to respond to the Stevens'
interrogatories and requests for admission. When they failed
to respond, the District Court held a hearing to impose
sanctions upon them. As a result of the hearing, a default
judgment was entered against Abbott and McQuade on the issue
of liability, their counterclaims were dismissed, and the
Stevens were awarded attorney fees.       Abbott and McQuade
appealed the default judgment to this Court in Stevens v.
Abbott (Mont. 1986), 712 P.2d 1347, 43 St.Rep. 173.        We
dismissed that appeal on the grounds that a default judgment
entered on the issue of liability alone was not a final
appealable order.
     Trial was held on the issue of damages in April, 1986.
By order of June 16, 1986, the District Court awarded
judgment in favor of the Stevens in the amount of $174,201.41
plus interest at 10% per annum from the date of the judgment.
Abbott and McQuade then filed a motion for new trial and for
amendment of judgment, such motions being denied by the
District Court on July 31, 1986. McQuade then filed a notice
of appeal to this Court for himself pro - and on behalf of
                                         se
Michael G. Abbott.    On April 16, 1987, we issued an order
staying proceedings until Michael Abbott ratified the McQuade
appeal and briefed his own case.        Abbott has ratified
McQuade's notice of appeal by a brief filed May 14, 1987, and
we now rule on whether the District Court's award of damages
was clearly in excess of those allowed by law.
     The proper measure of damages for breach of contract is
the amount which will compensate the aggrieved party for all
detriment proximately caused by the breach, and all damages
which would result from the breach in the ordinary course of
things.   Section 27-1-311, MCA. The purpose of the damages
award in an action for breach of contract is to place the
wronged party in as good a position as if the contract had
been performed.   Castillo v. Franks (Mont. 1984), 690 P.2d
425, 430, 41 St.Rep. 2071, 2077.
     In conclusions of law 7(a) through (s), the District
Court listed the obligations which Abbott was to assume under
the terms of the sales contract; the court also listed sums
paid by the Stevens on outstanding accounts payable incurred
by Abbott, such as power service, garbage service and
advertising debts.   These debts were clearly ascertainable
and a direct result of Abbott's breach of the sales contract.
The court properly awarded the Stevens the amount spent in
paying off the debts, as well as interest at 10% from the
date of judgment. Section 25-9-205, MCA.
     The District Court awarded the Stevens their attorney
fees and costs incurred in prosecuting this lawsuit.      The
sales contract provided for an award of attorney fees to the
party for any action to enforce the contract. Therefore the
District Court was correct in awarding the Stevens their
costs and attorney fees. The contract also provides for an
award of attorney fees to the prevailing party on an appeal
from a judgment from the District Court. We hold the Stevens
are entitled to their costs and reasonable attorney fees on
the appeal in this cause.
     The judgment of the District Court is affirmed, and the
case is remanded for determination of attorney fees and costs



We Concur: